EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject matter
	Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 
Velten et al., U.S. Patent Application Publication No. 2002/0129355, teaches, a system may be implemented that monitors the UPS, determines when shutdown is imminent and notifies computers in the network to shutdown. The monitoring system has a program that monitors the UPS and provides alarm signals, such as low battery alarms and power failure alarms, to the other computers in the network.  A program on the other computers monitors the alarms and controls the shutdown of the computers. [0004]. 
Specifically Velten teaches the monitoring system includes a monitoring program installed on a monitoring computer connect to a network, to monitor the uninterrupted power supply (UPS) and a plurality of pre-configured subordinate programs installed on target computers connected to the network [0021; 0031-0033], i.e installing subordinate 

   Allahut et al., U.S. Patent Application Publication No. 2017/0364132(Reference cited by applicant), teaches, 
a plurality of electrical loads, in which the event of a failure of a basic supply voltage the electrical loads are supplied by a backup voltage, wherein a power supply unit exchanges data with several loads via a field bus, the loads each have a software module for communication via the field bus, a software module of a load is configured as a master and the software modules of the other loads are configured as slaves, the power supply unit as a communication partner of the master controls a regulated shutdown procedure of the loads, in the event of a failure of the basic supply voltage the power supply unit reports this to the master via the field bus, and the master and the software modules of the loads perform the shutdown procedure in configurable synchronization stages [ Abstract], i.e Allahut teaches installing  software modules/ 
Alshinnawi et al., U.S. Patent Application Publication No. 2014/0164812, teaches, sequencing the power up of devices in a cluster or data center by identifying a plurality of power distribution units disposed in a rack and a plurality of devices disposed in the rack, wherein each device is connected to receive power from one of the power distribution units (PDU). Specifically, Alshinnawi teaches each server 20 has a baseboard management controller (BMC) that can communicate the server's detected position to the central management entity and each PDU has a service processor that can communicate the PDU's detected position to the central management entity.  Based upon the direct laterally adjacent positions detected, the central management entity can determine that which servers are connected to which PDU.  These PDU-server associations are stored in the PDU-Server Association Table 101[0029]; i.e. detecting the server and PDU’s in the network cluster,  assigning the PDUs with the respective server group and saving the assignments in the central management entity to determine a power-on sequence for the devices in the cluster.



Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187           

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187